Citation Nr: 1205819	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 5, 2002 for the grant of service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board denied this appeal in a decision of May 2008.  The Veteran subsequently appealed to the United States Court of Appeals for Veteran's Claims (Court).  In October 2010, the Court vacated the Board's May 2008 decision and remanded the claim to the Board for further development.

In April 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  In correspondence received on August 5, 2002, the Veteran submitted a claim of entitlement to service connection for bilateral sensorineural hearing loss.  

2.  No communication received prior to August 5, 2002, may be interpreted as an informal claim of entitlement to service connection for bilateral sensorineural hearing loss.


CONCLUSION OF LAW

The criteria for an effective date prior to August 5, 2002, for the award of service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided with a Dingess letter in March 2006.  Additionally, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claim for service connection for hearing loss was substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

The VA has obtained service treatment and personnel records, and post-service VA outpatient and private records.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II. Entitlement to an Effective Date Earlier Than August 5, 2002, for the Grant of Service Connection for Bilateral Sensorineural Hearing Loss 

The Veteran originally filed a claim for entitlement to service connection for bilateral hearing loss on August 5, 2002.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection, alleging he had hearing loss much earlier than August 2002.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the Veteran separated from his final tour of active duty in August 1962.  He did not raise a claim of entitlement to service connection for hearing loss within a year from discharge.  Rather, the Veteran first raised a service connection claim for hearing loss in August 2002.  Service records were reviewed.  Service treatment records indicate the Veteran was medically discharged in August 1962 following a Medical Board Evaluation for deafness.  There is no indication in the claims folder of a claim for benefits filed at the time of discharge or at any time between discharge and August 2002.  At the March 2008 Board hearing, the Veteran testified that he spoke with an Air Force Captain at the time of discharge who, he reports told the Veteran that he could not receive disability benefits, thus leading the Veteran to not file a claim at the time.  See BVA Transcript, page 4-6.  It was only after a friend advised him differently that the Veteran filed his claim in August 2002.  Id.  

While it is unfortunate that the Veteran received poor advice regarding his claim at the time of discharge, that fact does not eliminate the Board's requirement to abide by the provisions of 38 C.F.R. § 3.400.  Because the Veteran did not apply for service connection for hearing loss within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As already discussed, a document received at the RO on August 5, 2002, requests service connection for hearing loss.  Thus, that date serves as the date of claim. 

As required by the Court, the Board has considered 10 U.S.C. § 1218, which mandates that a service member may not be discharged from service as a result of a disability until he has made, or refused to make, a claim for compensation, or signed a statement that his right to make such a claim has been explained to him or he has refused to sign such a statement.  The Veteran's personnel records were reviewed.  The Veteran signed a document in August 1962, indicating that he was being discharged for a physical disability and that while such discharge was without disability retirement or disability severance pay, it did not preclude him from applying for benefits administered by the VA.  See August 1963 Discharge for Physical Disability Which Existed Prior to Service.  

However, there is no indication that the Veteran made a claim for benefits at the time of discharge.  In fact, the Veteran has testified that he did not make any claim until August 2002.  See BVA Transcript, page 4-6

The Board has also considered whether any evidence of record prior to August 5, 2002, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for hearing loss.  However, no document submitted prior to August 5, 2002, indicates intent to pursue a claim of entitlement to service connection for this condition.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  There is no evidence of a hospitalization report or examination that indicates an earlier effective date. 

In sum, the presently assigned effective date of August 5, 2002, is appropriate and there is no basis for an award of service connection for bilateral sensorineural hearing loss prior to that date.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than August 5, 2002, for the grant of service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


